NATIONWIDE MUTUAL FUNDS Nationwide Alternatives Allocation Fund Supplement dated October 25, 2012 to the Summary Prospectus dated February 29, 2012 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Summary Prospectus. Nationwide Alternatives Allocation Fund Effective immediately, the Summary Prospectus is amended as follows: The information under the section “Portfolio Managers,” within the heading “Portfolio Management,” on page 4 of the Summary Prospectus is deleted and replaced with the following: Portfolio Manager Title Length of Service with Fund Matthew Hoehn Vice President Since 2011 Donald Mulvihill Chief Investment Officer and Head of the Customized Beta Strategies Group for the Quantitative Investment Strategies Team Since 2012 Amna Qaiser Vice President Since 2012 PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
